EXHIBIT 10.1

 

 

 

PURCHASE AND SALE AGREEMENT

BY AND AMONG

SNH/LTA PROPERTIES TRUST

AS PURCHASER,

and

FIVE STAR QUALITY CARE-GHV, LLC and

FIVE STAR QUALITY CARE-MVSP, LLC

AS SELLERS

___________________________

October 31, 2005

 

 

 


--------------------------------------------------------------------------------

 

 

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT is made as of October 31, 2005, by and among
SNH/LTA PROPERTIES TRUST, a Maryland real estate investment trust, as purchaser
(“Purchaser”), and FIVE STAR QUALITY CARE-GHV, LLC, a Maryland limited liability
company, and FIVE STAR QUALITY CARE-MVSP, LLC, a Maryland limited liability
company, as sellers (each, a “Seller” and, collectively, the “Sellers”).

WITNESSETH:

WHEREAS, each Seller is the owner of the Property (this and other capitalized
terms used and not otherwise defined herein shall have the meanings given such
terms in Section 1) of such Seller as more fully set forth herein; and

WHEREAS, the Purchaser desires to purchase all of the Properties from the
Sellers, and the Sellers are willing to sell all of the Properties to the
Purchaser, subject to and upon the terms and conditions hereof;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, each Seller and the Purchaser hereby agree as
follows:

SECTION I DEFINITIONS

Capitalized terms used in this Agreement shall have the meanings set forth below
or in the section of this Agreement referred to below:

1.1    “Agreement” shall mean this Purchase and Sale Agreement, together with
all of the Exhibits and Schedules attached hereto, as it and they may be amended
from time to time as herein provided.

1.2    “Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which banking institutions in The Commonwealth of Massachusetts are
authorized by law or executive action to close.

1.3    “Closing” shall have the meaning given such term in Section 2.2.

 

 

 


--------------------------------------------------------------------------------

 

 

1.4    “Closing Date” shall have the meaning given such term in Section 2.2.

1.5    “Contracts” shall mean, with respect to any Property, collectively, all
contracts and agreements to which the Seller is a party (or which otherwise
relate to any Property) relating to the ownership (as opposed to the operation)
of such Property; provided, however, in no event shall the Contracts include any
Resident Agreements.

1.6    “Facility” shall mean, with respect to any Property, the assisted living
facility and/or Alzheimer’s care facility currently being operated on such
Property.

1.7    “Five Star” shall mean Five Star Quality Care, Inc., a Maryland
corporation, together with its permitted successors and assigns.

1.8    “Furnishings, Fixtures and Equipment” shall mean, with respect to any
Property, collectively, all furniture, artwork, furnishings, fixtures and
equipment owned by the Seller of such Property.

1.9    “Improvements” shall mean, with respect to any Property, the existing
buildings, fixtures and other improvements situated on, or affixed to, the Land
with respect to such Property.

1.10  “Intangible Property” shall mean, with respect to any Property,
collectively, the Contracts, Warranties and transferable licenses relating to
the ownership (as opposed to the operation) of such Property.

1.11  “Land” shall mean the parcel or parcels of land described in Exhibits
A-1-A-6, together with easements, rights of way, licenses and appurtenances
which the Sellers may now own or hereafter acquire with respect thereto.

1.12  “Lease” shall mean that certain Second Amended and Restated Lease
Agreement, dated as of November 19, 2004, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

1.13  “Lease Amendment” shall mean that certain Third Amendment to Second
Amended and Restated Lease Agreement, substantially in the form attached hereto
as Exhibit B.

 

 

 


--------------------------------------------------------------------------------

 

 

1.14  “Operating Agreements” shall mean those operating and/or management
agreements identified on Exhibit C attached hereto.

1.15  “Other Property” shall mean, with respect to any Property, the
Furnishings, Fixtures and Equipment and Intangible Property with respect to such
Property, if any.

1.16  “Permitted Exceptions” shall mean, collectively, (a) liens for taxes,
assessments and governmental charges not yet due and payable or due and payable
but not yet delinquent; and (b) the liens, encumbrances and other matters
identified on Exhibit D attached hereto.

1.17  “Property” shall mean, collectively, the Land, the Improvements and the
Other Property.

1.18  “Purchase Price” shall have the meaning given such term in Section 2.3.

1.19  “Purchaser” shall have the meaning given such term in the preambles to
this Agreement, together with its permitted successors and assigns.

1.20  “Resident Agreements” shall mean, with respect to any Property, all
resident agreements and other agreements or arrangements for the use or
occupancy of any units, beds or other facilities provided, meals served, goods
sold or services provided, in each case, on or at such Property, or any portion
thereof, or in connection with the operation of the Facility located on such
Property.

1.21  “Sellers” shall have the meaning given such term in the preambles to this
Agreement, together with their permitted successors and assigns.

1.22  “Title Company” shall mean Lawyers Title Insurance Corporation.

1.23  “Warranties” shall mean, with respect to any Property, collectively, all
assignable warranties or guaranties, if any, presently in effect from
contractors, suppliers or manufacturers of Furnishings, Fixtures and Equipment
installed in, or used in connection with, any of the Improvements with respect
to such Property.

 

 

 


--------------------------------------------------------------------------------

 

 

SECTION II PURCHASE AND SALE; CLOSING

2.1    Purchase and Sale. In consideration of the payment of the Purchase Price
by the Purchaser to the Sellers and for other good and valuable consideration,
the Sellers hereby agree to sell to the Purchaser, and the Purchaser hereby
agrees to purchase from the Sellers, the Properties for the Purchase Price,
subject to and in accordance with the terms and conditions of this Agreement.

2.2    Closing. The purchase and sale of the Properties shall be consummated at
a closing (the “Closing”) to be held at the offices of Sullivan & Worcester LLP,
One Post Office Square, Boston, Massachusetts, or at such other location as the
Sellers and the Purchaser may agree, at 10:00 a.m., local time, on November 1,
2005 (the “Closing Date”).

2.3    Purchase Price.

(a)    The purchase price to be paid for the Properties (the “Purchase Price”)
shall be Fifty-Eight Million Dollars ($58,000,000). The Purchase Price shall be
paid by the Purchaser to or at the direction of the Sellers at the Closing.

(b)    The Purchase Price shall be payable in immediately available federal
funds by wire transfer to an account or accounts to be designated by the
Sellers.

SECTION III CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE

The obligation of the Purchaser to acquire the Properties shall be subject to
the satisfaction of the following conditions precedent on and as of the Closing
Date:

3.1    Closing Documents. Each Seller shall have delivered to the Purchaser the
following with respect to its Property:

(a)    A good and sufficient deed with covenants against grantor’s acts, in
proper statutory form for recording, duly executed and acknowledged by such
Seller, conveying title to such Property, free from all liens and encumbrances
other than Permitted Encumbrances.

(b)    A bill of sale and assignment and assumption agreement, in form and
substance reasonably satisfactory to such Seller and Purchaser, duly executed
and acknowledged by such Seller and Purchaser, with respect to the assignment
and assumption of all of such Seller’s right, title and interest in,

 

 


--------------------------------------------------------------------------------

 

to and under the Intangible Property, and any of such Seller’s Furnishings,
Fixtures and Equipment with respect to such Property (it being understood and
agreed that no portion of the Purchase Price is allocated to Furnishings,
Fixtures and Equipment);

(c)    To the extent the same are in any Seller’s possession or control,
original, fully executed copies of all material documents and agreements, plans
and specifications and contracts, licenses and permits pertaining to such
Property;

(d)    The Lease Amendment;

(e)    An affidavit dated as of the Closing Date, in respect of Section 1445 of
the Internal Revenue Code of 1986, as amended, sufficient to provide one
exemption under subdivision (b) thereof; and

(f)    A parties in possession affidavit, mechanic’s lien affidavit, a gap
indemnity and such other conveyance documents, certificates, deeds and other
instruments as the Purchaser or the Title Company may reasonably require.

3.2    Termination of Operating Agreements. Five Star, or its applicable
subsidiaries, shall have terminated the Operating Agreements.

3.3    Representations. All representations and warranties of the Sellers herein
shall be true, correct and complete in all material respects on and as of the
Closing Date and the Sellers shall have performed all covenants and obligations
required to be performed by the Sellers on or before the Closing Date.

SECTION IV CONDITIONS TO SELLERS’ OBLIGATION TO CLOSE

The obligation of the Sellers to convey the Properties to the Purchaser is
subject to the satisfaction of the following conditions precedent on and as of
the Closing Date:

4.1    Purchase Price. The Purchaser shall have delivered to the Sellers the
Purchase Price payable hereunder.

4.2    Closing Documents. The Purchaser shall have delivered to the Sellers duly
executed and acknowledged counterparts of the documents described in Section
3.1, where applicable.

 

 

 


--------------------------------------------------------------------------------

 

 

4.3    Termination of Operating Agreements. Five Star, or its applicable
subsidiaries, shall have terminated the Operating Agreements.

4.4    Representations. All representations and warranties of the Purchaser
herein shall be true, correct and complete in all material respects on and as of
the Closing Date and the Purchaser shall have performed all covenants and
obligations required to be performed by the Purchaser on or before the Closing
Date.

SECTION V REPRESENTATIONS AND WARRANTIES OF SELLER

5.1    Sellers’ Representations. To induce the Purchaser to enter into this
Agreement, each Seller represents and warrants to the Purchaser as follows:

(a)    Status and Authority of the Sellers, Etc. Each Seller is duly organized,
validly existing and in good standing under the laws of the State of Maryland,
and has all requisite power and authority under the laws of such state and its
charter documents to enter into and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.

(b)    Action of the Sellers, Etc. Each Seller has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by such Seller on or
prior to the Closing Date, this Agreement and such document shall constitute the
valid and binding obligation and agreement of such Seller, enforceable against
such Seller in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general application affecting the rights and remedies of creditors.

(c)    No Violations of Agreements. Neither the execution, delivery or
performance of this Agreement by any of the Sellers, nor compliance with the
terms and provisions hereof, will result in any breach of the terms, conditions
or provisions of, or conflict with or constitute a default under, or result in
the creation of any lien, charge or encumbrance upon any of the Properties
pursuant to the terms of any indenture, mortgage, deed of trust, note, evidence
of indebtedness or any other agreement or instrument by which any of the Sellers
is bound.

 

 

 


--------------------------------------------------------------------------------

 

 

(d)    Litigation. Except as set forth on Schedule 5.1(d) attached hereto, no
investigation, action or proceeding is pending and, to the Sellers’ knowledge,
no action or proceeding is threatened and no investigation looking toward such
an action or proceeding has begun, which (i) questions the validity of this
Agreement or any action taken or to be taken pursuant hereto, (ii) will result
in any material adverse change in the business, operation, affairs or condition
of any of the Properties, (iii) will result in or subject any of the Properties
to a material liability, or (iv) involves condemnation or eminent domain
proceedings against any part of the Properties.

(e)    Existing Debt, Etc. No Seller has entered into any contract or agreement
with respect to the financing of any of the Properties which will be binding on
the Purchaser after the Closing.

(f)    Utilities, Etc. To the Sellers’ knowledge, all utilities and services
necessary for the use and operation of the Properties (including, without
limitation, road access, gas, water, electricity and telephone) are available
thereto. To the Sellers’ knowledge, no fact, condition or proceeding exists
which would result in the termination or impairment of the furnishing of such
utilities to any of the Properties.

(g)    Compliance With Law. To the Sellers’ knowledge, (i) none of the
Properties violates in any material respect any material federal, state,
municipal and other governmental statutes, ordinances, by-laws, rules,
regulations or any other legal requirements, including, without limitation,
those relating to construction, occupancy, zoning, adequacy of parking,
environmental protection, occupational health and safety and fire safety
applicable thereto; and (ii) there are presently in effect all material
licenses, permits and other authorizations necessary for the current use,
occupancy and operation thereof. None of the Sellers has received written notice
of any threatened request, application, proceeding, plan or study which would
materially adversely affect the present use or zoning of any of the Properties
or which would modify or realign any adjacent street or highway.

(h)    Taxes. To the Sellers’ knowledge, other than the amounts disclosed by tax
bills, no taxes or special assessments of any kind (special, bond or otherwise)
are or have been levied with respect to any of the Properties, or any portion
thereof, which are outstanding or unpaid, other than amounts not yet due and
payable or, if due and payable, not yet delinquent, and, to

 

 


--------------------------------------------------------------------------------

 

the Sellers’ knowledge, no such levies are pending or threatened.

(i)    Hazardous Substances. To the Sellers’ knowledge, none of the Sellers nor
any tenant or other occupant or user of any of the Properties, or any portion
thereof, has stored or disposed of (or engaged in the business of storing or
disposing of) or has released or caused the release of any hazardous waste,
contaminants, oil, radioactive or other material on the any of the Properties,
or any portion thereof, in violation of any applicable Federal, state or local
statutes, laws, ordinances, rules or regulations, and, to the Sellers’
knowledge, except as so disclosed to the Purchaser, the Properties are free from
any such hazardous waste, contaminants, oil, radioactive and other materials,
except any such materials maintained in accordance with applicable law.

(j)    Not a Foreign Person. None of the Sellers is a “foreign person” within
the meaning of Section 1445 of the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.

5.2    Survival of Sellers’ Representations. The representations and warranties
made in this Agreement by each of the Sellers shall be continuing and shall be
deemed remade by each of the Sellers as of the Closing Date, with the same force
and effect as if made on, and as of, such date, subject to the Sellers right to
update such representations and warranties by written notice to the Purchaser.
All representations and warranties made in this Agreement by the Sellers shall
survive the Closing for a period of one (1) year.

SECTION VI REPRESENTATIONS AND WARRANTIES OF PURCHASER

6.1    Representations of Purchaser. To induce the Sellers to enter in this
Agreement, the Purchaser represents and warrants to the Sellers as follows:

(a)    Status and Authority of the Purchaser. The Purchaser is duly organized
and validly existing under the laws of the State of Maryland and has all
requisite power and authority under its charter documents to enter into and
perform its obligations under this Agreement and to consummate the transactions
contemplated hereby.

(b)    Action of the Purchaser. The Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and

 

 


--------------------------------------------------------------------------------

 

delivery of any document to be delivered by the Purchaser on or prior to the
Closing Date, this Agreement and such document shall constitute the valid and
binding obligation and agreement of the Purchaser, enforceable against the
Purchaser in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

(c)    No Violations of Agreements. Neither the execution, delivery or
performance of this Agreement by the Purchaser, nor compliance with the terms
and provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon any property or assets of the
Purchaser pursuant to the terms of any indenture, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which the
Purchaser is bound.

(d)    Litigation. No investigation, action or proceeding is pending and, to the
Purchaser’s knowledge, no action or proceeding is threatened and no
investigation looking toward such an action or proceeding has begun, which
questions the validity of this Agreement or any action taken or to be taken
pursuant hereto.

6.2    Survival, Etc. The representations and warranties made in this Agreement
by the Purchaser shall be continuing and shall be deemed remade by the Purchaser
as of the Closing Date with the same force and effect as if made on, and as of,
such date. All representations and warranties made in this Agreement by the
Purchaser shall survive the Closing for a period of one (1) year.

SECTION VII APPORTIONMENTS

7.1    Apportionments. There shall be no apportionments of any items of income
or expense with respect to the Properties on the Closing Date, it being
acknowledged and agreed that the Sellers shall be responsible for the payment of
all such items as the owner of the Properties prior to the Closing Date and as
the tenant under the Lease after the Closing Date.

7.2    Closing Costs. The Sellers shall pay all costs incurred in connection
with the transactions contemplated by this Agreement (including, without
limitation, all title and survey charges, transfer taxes, recording fees and
attorney and consultant fees).

 

 

 


--------------------------------------------------------------------------------

 

 

SECTION VIII DEFAULT

8.1    Default by any Seller. If any of the Sellers shall have made any
representation or warranty herein which shall be untrue or misleading in any
material respect, or if any of the Sellers shall fail to perform any of the
material covenants and agreements contained herein to be performed by any of the
Sellers, the Purchaser shall have all remedies available to it in law or in
equity.

8.2    Default by the Purchaser. If the Purchaser shall have made any
representation or warranty herein which shall be untrue or misleading in any
material respect, or if the Purchaser shall fail to perform any of the covenants
and agreements contained herein to be performed by it, the Sellers shall have
all remedies available to them in law or in equity.

SECTION IX MISCELLANEOUS

9.1    Brokers. Each of the parties hereto represents to the other parties that
it dealt with no broker, finder or like agent in connection with this Agreement
or the transactions contemplated hereby. Each party shall indemnify and hold
harmless each other party and their respective legal representatives, heirs,
successors and assigns from and against any loss, liability or expense,
including, reasonable attorneys’ fees, arising out of any claim or claims for
commissions or other compensation for bringing about this Agreement or the
transactions contemplated hereby made by any other broker, finder or like agent,
if such claim or claims are based in whole or in part on dealings with the
indemnifying party.

9.2    Publicity. The parties agree that, except as required by applicable law
(including, without limitation, the rules and regulations of the American Stock
Exchange, the New York Stock Exchange or the Securities and Exchange
Commission), no party shall, with respect to this Agreement and the transactions
contemplated hereby, contact or conduct negotiations with public officials, make
any public pronouncements, issue press releases or otherwise furnish information
regarding this Agreement or the transactions contemplated to any third party
without the consent of the other party, which consent shall not be unreasonably
withheld. None of the Sellers shall trade in the securities of the Purchaser
until a public announcement of the transactions contemplated by this Agreement
has been made. No party shall record this Agreement or any notice thereof.
Notwithstanding to the contrary contained herein, the Purchaser may withhold its

 

 


--------------------------------------------------------------------------------

 

consent in its sole and absolute discretion to any mention of its name in any
public release or announcement.

9.3    Financials. The Sellers shall provide the Purchaser with access to the
books and records of the Sellers for the purpose of preparing audited financial
statements for the Properties with respect to the 2002, 2003, 2004 calendar
years and stub 2005 period, such financial statements to be prepared at the
Purchaser’s sole cost and expense. The Sellers shall provide the Purchaser and
its accountants with such certifications with respect to such financials as they
shall from time to time reasonably require. The provisions of this Section 9.3
shall survive the Closing hereunder.

9.4    Notices.

(a)    Any and all notices, demands, consents, approvals, offers, elections and
other communications required or permitted under this Agreement may be given by
the attorneys of the parties and shall be deemed adequately given if in writing
and the same shall be delivered either in hand, by telecopier with electronic
confirmation of receipt, or by mail or Federal Express or similar expedited
commercial carrier, addressed to the recipient of the notice, postpaid and
registered or certified with return receipt requested (if by mail), or with all
freight charges prepaid (if by Federal Express or similar carrier).

(b)    All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Agreement upon the date of acknowledged
receipt, in the case of a notice by telecopier, and, in all other cases, upon
the date of receipt or refusal, except that whenever under this Agreement a
notice is either received on a day which is not a Business Day or is required to
be delivered on or before a specific day which is not a Business Day, the day of
receipt or required delivery shall automatically be extended to the next
Business Day.

 

(c)

All such notices shall be addressed,

if to any of the Sellers, to:

Five Star Quality Care, Inc.

400 Centre Street

Newton, Massachusetts 02458

Attn: Mr. Evrett W. Benton

Telecopier No. (617) 796-8385

 

 

 


--------------------------------------------------------------------------------

 

 

If to the Purchaser, to:

Senior Housing Properties Trust

400 Centre Street

Newton, Massachusetts 02458

Attn: Mr. David J. Hegarty

Telecopier No. (617) 796-8349

(d)    By notice given as herein provided, the parties hereto and their
respective successors and assigns shall have the right from time to time and at
any time during the term of this Agreement to change their respective addresses
effective upon receipt by the other parties of such notice and each shall have
the right to specify as its address any other address within the United States
of America.

9.5    Waivers, Etc. Any waiver of any term or condition of this Agreement, or
of the breach of any covenant, representation or warranty contained herein, in
any one instance, shall not operate as or be deemed to be or construed as a
further or continuing waiver of any other breach of such term, condition,
covenant, representation or warranty or any other term, condition, covenant,
representation or warranty, nor shall any failure at any time or times to
enforce or require performance of any provision hereof operate as a waiver of or
affect in any manner such party’s right at a later time to enforce or require
performance of such provision or any other provision hereof. This Agreement may
not be amended, nor shall any waiver, change, modification, consent or discharge
be effected, except by an instrument in writing executed by or on behalf of the
party against whom enforcement of any amendment, waiver, change, modification,
consent or discharge is sought.

9.6    Assignment; Successors and Assigns. This Agreement and all rights and
obligations hereunder shall not be assignable (i) by any Seller without the
written consent of the Purchaser; or (ii) with respect to any Property, by the
Purchaser without the written consent of the Seller of such Property hereunder,
except that the Purchaser may assign this Agreement to any entity wholly owned,
directly or indirectly, by the Purchaser; provided, however, that, in the event
this Agreement shall be assigned to any entity wholly owned, directly or
indirectly, by the Purchaser, the Purchaser named herein shall remain liable for
the obligations of the “Purchaser” hereunder. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
legal representatives, successors and permitted assigns. This Agreement is not
intended and shall not be construed to create

 

 


--------------------------------------------------------------------------------

 

any rights in or to be enforceable in any part by any other persons.

9.7    Severability. If any provision of this Agreement shall be held or deemed
to be, or shall in fact be, invalid, inoperative or unenforceable as applied to
any particular case in any jurisdiction or jurisdictions, or in all
jurisdictions or in all cases, because of the conflict of any provision with any
constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative or unenforceable in any other jurisdiction or
in any other case or circumstance or of rendering any other provision or
provisions herein contained invalid, inoperative or unenforceable to the extent
that such other provisions are not themselves actually in conflict with such
constitution, statute or rule of public policy, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.

9.8    Counterparts, Etc. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and shall supersede and take the place of any other
instruments purporting to be an agreement of the parties hereto relating to the
subject matter hereof.

9.9    Performance on Business Days. In the event the date on which performance
or payment of any obligation of a party required hereunder is other than a
Business Day, the time for payment or performance shall automatically be
extended to the first Business Day following such date.

9.10  Attorneys Fees. Notwithstanding anything contained herein to the contrary,
if any lawsuit or arbitration or other legal proceeding arises in connection
with the interpretation or enforcement of this Agreement, the prevailing party
therein shall be entitled to receive from the other party the prevailing party’s
costs and expenses, including reasonable attorneys’ fees incurred in connection
therewith, in preparation therefor and on appeal therefrom, which amounts shall
be included in any judgment therein.

 

 

 


--------------------------------------------------------------------------------

 

 

9.11  Section and Other Headings. The headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

9.12  Time of Essence. Time shall be of the essence with respect to the
performance of each and every covenant and obligation, and the giving of all
notices, under this Agreement.

9.13  Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of The Commonwealth of Massachusetts and the parties
hereby consent to the jurisdiction of the courts of The Commonwealth of
Massachusetts with respect to any disagreement as between the parties hereto.

9.14  Waiver of Trial by Jury. To the extent permitted by applicable law, the
parties hereby waive any right to trial by jury in any legal proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby.

9.15  NON-LIABILITY OF TRUSTEES. THE DECLARATION OF TRUST OF THE PURCHASER, A
COPY OF WHICH IS DULY FILED WITH THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF
THE STATE OF MARYLAND, PROVIDES THAT THE NAME “SNH/LTA PROPERTIES TRUST” REFERS
TO THE TRUSTEES UNDER SUCH DECLARATION OF TRUST COLLECTIVELY AS TRUSTEES, BUT
NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF THE PURCHASER SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, THE PURCHASER.
ALL PERSONS DEALING WITH THE PURCHASER, IN ANY WAY SHALL LOOK ONLY TO THE ASSETS
OF THE PURCHASER FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION.

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.

SELLERS:

FIVE STAR QUALITY CARE-GHV, LLC and

FIVE STAR QUALITY CARE-MVSP, LLC

 

By: /s/ Bruce J. Mackey Jr.

Bruce J. Mackey Jr.

Treasurer, Chief Financial Officer and Assistant Secretary of each of the
foregoing entities

PURCHASER:

SNH/LTA PROPERTIES TRUST

 

By: /s/ John R. Hoadley

John R. Hoadley

Treasurer

 

 


--------------------------------------------------------------------------------

 

 

Schedule 5.1(d)

Litigation

1.

Civil Action No. 05-4759 filed by Joan Dittman, Executrix of the Estate of
Barbara M. Treger, against Gordon Health Ventures, Inc. et al.

2.

Civil Action No. 2005-22502 filed by Ronald H. Welsh, as Administrator of the
Estate of His Mother, Jean L. McCaffrey, against Gordon Health Ventures, Inc. et
al.

 

 


--------------------------------------------------------------------------------

[The following exhibits have been omitted and will be supplementally

furnished to the Securities and Exchange Commission upon request.]

Exhibits A-1-A-6

 

The Land

Exhibit B

 

Form of Lease Amendment

Exhibit C

 

Operating Agreements

Exhibit D

 

Permitted Encumbrances

 